            Case 2:19-cr-00080-HCN Document 34 Filed 08/01/19 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 325-3285 • Facsimile: (801) 325-3387


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                              UNITED STATES’ OBEJCTION TO
                                                       THE AUTHENTICITY OF
                      Plaintiff,                       DEFENDANT’S PROPOSED EXHBIT
                                                       34
       vs.
                                                       Case No. 2:19cr80

RALPH DAVID BRINTON,                                   Judge Howard C. Nielson, Jr.

                      Defendant.



       The United States of American, through its attorneys, Cy H. Castle and Peter Kuhn,

objects to the authenticity of defendant’s Exhibit 34, a copy of which is attached as Exhibit A.

       Exhibit 34 is a copy of a series of emails among the defendant, the victim, Richard

Gibson Blum, and a Peter McDonald commonly known as an email thread or string beginning on

April 22, 2017 at 4:48 p.m. and ending on April 22, 2017 at 6:56 p.m. However, Exhibit 34

appears to be an altered version of the email thread. For example, at the bottom of the email

dated April 22, 2017 at 6:12 p.m. under the name of Ralph, it states in brackets “[Quoted text

hidden].” This same verbiage is used in the 6:19 p.m. email and the 6:44 p.m. email dated April

22, 2017.




                                                 1
          Case 2:19-cr-00080-HCN Document 34 Filed 08/01/19 Page 2 of 2



       Based upon these observations, the United States objects to authenticity of Exhibit 34 on

the basis that it does not accurately represent the original emails exchanged by the parties.

       Dated this 1st day of August, 2019.

                                              JOHN W. HUBER
                                              United States Attorney

                                              __/s/ Cy H. Castle_____
                                              CY H. CASTLE
                                              Assistant United States Attorney
                                              PETER KUHN
                                              Special Assistant United States Attorney




                                                 2
